PER CURIAM:
James D. Wilkes appeals the district court’s order adopting as modified the recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilkes v. Alarcon, No. 1:11-cv-00131IMK-JSK, 2013 WL 2237861 (N.D.W.Va. May 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.